Simmons, C. J.
The evidence showing conclusively that the legal title to the land levied upon was in the defendant in execution, and there being no evidence to show that, even if the claimant had a secret equity in the land, the plaintiff in execution had any notice or knowledge thereof at the time of extending credit to the defendant in execution on the faith of his title, there was no error in directing a verdict for the plaintiff in execution.

Judgment affirmed.

The testimony for claimant was: Hardy Hobbs owed "W. R. Hobbs money, and made the deed first above mentioned to secure its payment, but before he died, had paid the money. How much it was the witnesses did not know, but he paid it at different times and in different amounts, and claimant counted a part of the money. Hardy Hobbs died about ten years ago, on the land where he lived. Defendant lives on a part of the land embraced in the deed from Hardy Hobbs to him; received the deed; and has given in the laud in dispute as.his own, and paid the taxes since he received the deed. His sisters, the claimant and Katherine Hobbs, lived with his father, and have lived at the same place since his father’s death, together with his mothei’, and since the death of his mother have still resided at the old home. Defendant and claimants are the only heirs, and the three are working the laud now and have been since defendant took the deed. Katherine Hobbs is non compos mentis. The mother of A. E. Hobbs, before her death, gave said A. E. and her sister her interest in the land, but gave no writing conveying it; and they have been in possession since, claiming it as their own.
R. A. Russell and O. J. Thornton, for plaintiff in error.
J. H. Martin, J. H. Worrill and B. H. Walton, contra.